76 F.3d 387
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Timothy L. MALUMPHY, Plaintiff-Appellant,v.Melvin THOMAS, Deputy Warden, in his personal and officialcapacity, Defendant-Appellee.
No. 95-15953.
United States Court of Appeals, Ninth Circuit.
Submitted Jan. 23, 1996.*Decided Jan. 25, 1996.

Before:  ALARCON, HALL, and BRUNETTI, Circuit Judges.


1
MEMORANDUM**


2
Timothy Malumphy, an Arizona state prisoner, appeals pro se the district court's summary judgment in favor of defendant Melvin Thomas in his 42 U.S.C. § 1983 action.   We have jurisdiction pursuant to 28 U.S.C. § 1291.   After a de novo review of the district court record, see Warren v. City of Carlsbad, 58 F.3d 439, 441 (9th Cir.1995), we affirm for the reasons stated in the district court opinion filed April 19, 1995.


3
To the extent that Malumphy appeals the denial of his motion to compel production of documents, the district court did not abuse its discretion when it found that the documents requested were not relevant to the summary judgment issues.   See Fed.R.Civ.P. 26(b)(1);  United States v. Bourgeois, 964 F.2d 935, 937 (9th Cir.), cert. denied, 113 S.Ct. 290 (1992).


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   See Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3